F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         MAR 2 2000
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                   No. 99-3233
                                              (D.C. No. 98-CR-40024-2-DES)
 GARY JACK HOLLIS, JR.,                                  (D. Kan.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Defendant-appellant Jack Hollis appeals from his conviction for one count

of conspiracy to manufacture methamphetamine, 21 U.S.C. § 846, and two counts

of manufacture of methamphetamine, 21 U.S.C. § 841(a)(1). He was sentenced to

262 months on each count, terms to run concurrently, followed by five years of

supervised release. Mr. Hollis raises two issues on appeal. First, he argues that


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
the trial court erred in granting the government’s motion in limine, excluding

evidence that criminal charges were pending against Sergeant Robert Thomas, a

key witness for the prosecution. Mr. Hollis claims that his inability to fully cross-

examine Sgt. Thomas was a violation of the Confrontation Clause of the Sixth

Amendment, or in the alternative, an abuse of the trial court’s discretion. Second,

Mr. Hollis alleges that the evidence was insufficient to support his conviction for

conspiracy to manufacture methamphetamine. We affirm.

      Sergeant Thomas was one of several officers involved in searching Mr.

Hollis’ residence on two separate occasions. At the time of trial, Sgt. Thomas had

several criminal charges pending against him, including charges of theft and

tampering with evidence in another drug related search. II R. at 5. The

government brought a motion in limine to exclude this evidence, arguing that

criminal charges, as opposed to final convictions, should not be admitted. Mr.

Hollis argued that the charges were “relevant concerning the 404(b) motive,

intent, opportunity and knowledge.” Id. at 6. The trial court granted the motion.

      At trial, Mr. Hollis did not raise a constitutional objection to the

government’s efforts to exclude evidence of the pending charges. “[W]here a

Confrontation Clause objection is not explicitly made below we will not address

the constitutional issue in the absence of a conclusion that it was plain error for

the district court to fail to raise the constitutional issue sua sponte.” United


                                          -2-
States v. Perez, 989 F.2d 1574, 1582 (10th Cir. 1993). For plain error, the

defendant must prove that the constitutional error was both obvious and affected

substantial rights. See id. at 1583. Mr. Hollis points out that Sgt. Thomas was the

primary witness for the government and was a key participant in both searches.

      However, these facts do not show that the alleged constitutional error was

obvious, or indeed that there was any error at all. The right to cross-examine

witnesses is not absolute.

             It does not follow . . . that the Confrontation Clause of
             the Sixth Amendment prevents a trial judge from
             imposing any limits on defense counsel’s inquiry into
             the potential bias of a prosecutorial witness. On the
             contrary, trial judges retain wide latitude insofar as the
             Confrontation Clause is concerned to impose reasonable
             limits on such cross-examination based on concerns
             about, among other things, harassment, prejudice,
             confusion of the issues, the witness’ safety, or
             interrogation that is repetitive or only marginally
             relevant.

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). Since the mere pendency of

charges against a witness is not a valid basis for impeachment, it was not obvious

error for the district court to exclude evidence of the charges against Sgt. Thomas

under the Confrontation Clause. “Therefore, we will apply the nonconstitutional

standard of review to the facts of this case.” United States v. Jefferson, 925 F.2d

1242, 1255 (10th Cir. 1991).

      Under the nonconstitutional standard, Mr. Hollis must prove both that the


                                        -3-
trial court abused its discretion and that the resulting error was not harmless. An

error is harmless and must be disregarded if it “does not affect substantial rights.”

Fed. R. Crim. P. 52(a). We review the record de novo and determine that any

error the trial court may have committed in limiting the scope of cross

examination of Sgt. Thomas was harmless, see United States v. Hanzlicek, 187

F.3d 1228, 1237 (10th Cir. 1999), if for no other reason than the fact that

evidence of an accusation, without more, is not proper impeachment.

Consequently, there was no error. See Michelson v. United States, 335 U.S. 469,

482 (1948).

      Mr. Hollis also challenges the sufficiency of the evidence to support his

conviction for conspiracy to manufacture methamphetamine, 21 U.S.C. § 846.

We review de novo, asking whether the evidence, when viewed in the light most

favorable to the government, was sufficient for a reasonable jury to find all the

essential elements of the crime beyond a reasonable doubt. See United States v.

Wiseman, 172 F.3d 1196, 1212 (10th Cir. 1999). The government must prove

three elements for a conspiracy conviction: “(1) a conspiracy existed, (2) the

defendant knew the essential objectives of the conspiracy, and (3) the defendant

knowingly and voluntarily became a part of it.” United States v. Nicholson, 983

F.2d 983, 989 (10th Cir. 1993) (citation and internal quotations omitted).

      The evidence in this case is clearly sufficient to sustain a conviction for


                                         -4-
conspiracy. First, other conspirators met at Mr. Hollis’ house to discuss and

transfer money for the purchase of iodine crystals. Before two of the conspirators

left to buy the iodine, Mr. Hollis made a bet with one of them as to whether they

could return within four hours. When the conspirators returned, they gave the

iodine to Mr. Hollis to transport to Wayne Getman, the leader of the conspiracy.

The iodine ended up at Getman’s and Mr. Hollis was present at Getman’s house

throughout the night when a methamphetamine cook took place. In the morning,

Mr. Hollis tested the methamphetamine by “shooting up” and then informed

Getman how much “cut” he felt the mixture required. II R. at 458.

      There was further testimony that Mr. Hollis was Getman’s “right-hand

man,” II R. at 308, 410, and that he had been observed participating in the

process of manufacturing methamphetamine. II R. at 414. Cumulatively, this

evidence is sufficient to sustain the conviction.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -5-